DETAILED ACTION
1.	This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 05/21/2021.
2. 	Claims 1-20 are pending.
Response to Arguments and Amendments
3.	Applicant’s arguments, see page 1-2 on remarks, filed 05/21/2021 with respect to the rejection(s) of claim(s) 1-20 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Paul Chan (US 20180068130), Michael Wuehler (US 20190140408), and Jeremy Lam (US 20160342977).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims  1, 7-8, 12, 14, 15, 18  are rejected under 35U.S.C 103 as being unpatentable over Paul Chan (US 20180068130), in view of  Ortiz Edison (WO 2017136956 A1), and further in view of Michael Wuehler (US 20190140408), hereinafter Wuehler.

	Regarding claim 1:

Chan discloses receiving, by a first transfer blockchain node in a blockchain network, an transfer message and a transfer message from account issuer system (FIG. 8 illustrates an embodiment of a process 800 executed by a processor for handling a peer-to-peer transaction between two accounts in the combination token and segregated blockchain embodiment), at 802, the processor receives a request from Account B to execute on the token A1. This request includes the transaction details, which include the token A1, an account A identifier, an account B identifier, the transaction amount, any limitations on the transaction (e.g., rules such as expiration date, double signature, etc.) and a private key (Chan , paragraph 92 and 93). Examiner interprets that account A is account issuer system which want to transfer transaction to an account B. 
Wherein the transfer message comprises a user credit card transaction account identifier; a partner reward identifier, and a user rewards reward account partner identifier the transaction amount, any limitations on the transaction (e.g., rules such as expiration date, double signature, etc.) (Chan, paragraph 92 and 93); an account A identifier, an account B identifier; the transaction amount, any limitations on the transaction (e.g., rules such as expiration date, double signature, etc.) and a private key (Chan, paragraph 92 and 93).
Writing, by the first transfer blockchain, the transfer message and the transfer message to a transfer blockchain (Fig.8, generate new tokens for transacting accounts, write new block for transacting blockchain), and propagating, by the first transfer blockchain node, the transfer message and transfer message to the blockchain network (Fig.8, register new tokens in token repository).
However, Chan fails to disclose an encrypted reward message, and hash from account issues system, a points transfer amount, wherein the reward transfer message hash is based on a rewards transfer message, wherein the encrypted rewards transfer message is encrypted using a rewards partner public key and a transaction network private key; wherein the encrypted rewards transfer message initiates a transfer of reward points from a credit card transaction account of a user at a first reward loyalty program of the credit card transaction account issuer system to a rewards account of the user at a second reward loyalty program of a rewards partner system

transaction amount (Ortiz, paragraph 62), dynamic exchange of the points across merchants loyalty programs (Ortiz, paragraph 95); an encrypted reward message, and hash from account issues system; wherein the reward transfer message hash is based on a rewards transfer message blockchain integration unit 306 may be provided with an event queue where new transactions are queued up for encapsulation (e.g., generation of data payloads, encryption / creation of hash linkages), Ortiz, paragraph 131), and wherein the encrypted rewards transfer message is encrypted using a rewards partner public key and a transaction network private key the private keys are stored within the digital wallet, the electronic private keys being used as a mechanism by which transactions can be authorized to be effected on the distributed ledgers. In this example, the private key is used to submit an authorized transaction where a particular recorded virtual credit is then sent to a "location" (e.g., encrypted using a public key of a recipient device). In this example, the recipient's private key can be used to authorize a further transaction, enabling the transfer of credits having authorization being determined by having the correct corresponding private key for each recipient (Ortiz, paragraph 126). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Chan with that of Ortiz in order to managing and processing digital rewards.
Wuehler teaches wherein the encrypted rewards transfer message initiates a transfer of reward points from a credit card transaction account of a user at a first reward loyalty program of the credit card transaction account issuer system to a rewards account of the user at a second reward loyalty program of a rewards partner system a smart contract is established as a container for rewards, such as prizes, points, money or the like that are payable to customers (Wuehler, paragraph 38), and further the financial institution system(s) 400 are in network communication with other devices, such as other financial institutions transaction/banking systems 170, block chain systems 500, and a personal computing device 300 that is configured to communicate with the network 150 to log a second user 120 into the financial institution system(s) 400 (Wuehler, paragraph 44). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Chan  with that of Wuehler in order connecting with a block chain distributed network and using the block chain distributed network for facilitating operation of a smart contract rewards program.

Regarding claim 7:
	Claim 7 is rejected under the same reason set forth in rejection of claim 1.

	Regarding claim 8:
Chan, Ortiz, and Wuehler disclose updating, by the transaction network in electronic communication with a rewards database, a user points balance based on the rewards transfer request the merchant rewards administration system may be configured to provide an ability to inquire regarding point balances, an ability to transfer points to another entity, an ability to accept/reject consumer requests, and an ability to merchants to publish and manage their redemption rule (Ortiz, paragraph 97).

Regarding claim 12: 
Chan, Ortiz, and Wuehler disclose decrypting, by the transaction network, the encrypted rewards transfer response message using the rewards partner public key and a transaction network private key the transaction record is encrypted and the processing device is configured to execute computer-readable program code further to decrypt the transaction record (Wuehler, paragraph 11). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Chan with that of Wuehler in order connecting with a block chain distributed network and using the block chain distributed network for facilitating operation of a smart contract rewards program.

Regarding claim 14:
	Chan, Ortiz, and Wuehler disclose wherein the blockchain node is configured to propagate the rewards transfer message hash and the encrypted rewards transfer message to a second blockchain node in a blockchain network where (Fig.8, register new tokens in token repository).

Regarding claim 15:


Regarding claim 18:
Claim 18 is rejected under the same reason set forth in rejection of claim 8.

5.	Claims 2-6, 9-11, 13, 16, 17, 19 are rejected under 35U.S.C 103 as being unpatentable over Paul Chan (US 20180068130), Ortiz Edison (WO 2017136956 A1), in view Michael Wuehler (US 20190140408), and further in view of Jeremy Lam (US 20160342977), hereinafter Lam.
.

Regarding claim 2:
Chan, Ortiz, Wuehler, and  Lam disclose a second transfer blockchain node in the blockchain network retrieves the rewards transfer message hash and the encrypted rewards transfer message from the transfer blockchain new transactions are typically broadcast to the all nodes, most new transactions with an associated transaction fee may be added to a new block generally within the time it takes for one to three blocks to be added to the blockchain with block broadcasts preferably being tolerant of dropped messages (Lam, paragraph 106). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Chan with that of Lam in order to verify and secure virtual currency transactions.


	Regarding claim 3:
Chan, Ortiz, Wuehler, and Lam disclose wherein the second transfer blockchain node is associated with a rewards partner system, and wherein a rewards partner system retrieves the rewards transfer message hash and the encrypted rewards transfer message from the second transfer blockchain the hierarchy key is preferably encrypted or hashed to improve the security of at least one private key. The hierarchy key may also be associated with other financial or asset accounts, such as a bank account or a stock portfolio. This may allow the system to perform multiple transactions, actions or communications between multiple blockchains, accounts, addresses, portfolios or other private or trust asset accounts (Lam, paragraph 94). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Chan with that of Lam in order to verify and secure virtual currency transactions.

Regarding claim 4:
Chan, Ortiz, Wuehler, and Lam disclose generates a second rewards transfer message hash based on the decrypted rewards transfer message, and determines whether the second rewards transfer message hash matches the rewards transfer message hash the transaction records are hashed by a hashing algorithm such that they may provide verification for a future transaction for a virtual currency. All proposed transactions are added to a new ledger or potential new block which is mined by a node, an individual miner or a group of miners. If a miner is successful in providing a proof-of-work for the last block on the blockchain, the miners may then add the new ledger page or new block to the blockchain. All nodes are then notified of the addition of a new block and new transactions may be accepted to form a next block on the blockchain (Lam, paragraph 110). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Chan with that of Lam in order to verify and secure virtual currency transactions.

Regarding claim 5:
Chan, Ortiz, Wuehler, and Lam disclose wherein the rewards partner system generates a rewards transfer response message comprising the user rewards account partner identifier and a43 11655.30700 / AXP-4134-US14815-7042-6974transfer status, generates a rewards transfer response message hash based on the rewards transfer response message, and encrypts the rewards transfer response message using the rewards partner private key and the transaction network public key key pairs are utilized to establish transactions and trades as between loyalty rewards programs. For example, each merchant / participating program may be associated with one or more key pairs that are utilized to validate transactions that convert from one virtual currency to another. In the context of conversions of one virtual currency to another, specially configured key pairs may be utilized such that both of the originating merchant / loyalty program and the recipient merchant / loyalty program are both able to see various aspects of the data payloads that are associated with points conversions (Lam, paragraph 63). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Chan with that of Lam in order to verify and secure virtual currency transactions.

Regarding claim 6:
Chan, Ortiz, Wuehler, and Lam disclose wherein the second transfer blockchain node: receives the encrypted rewards transfer response message and the rewards transfer response message hash from the rewards partner system, writes the encrypted rewards transfer response message and the rewards transfer response message hash to the transfer blockchain, and propagates the encrypted rewards transfer response message and the rewards transfer response message hash to the blockchain network a hierarchy key may be generated from a hash or other derivative of at least one private key. The hierarchy key is preferably encrypted or hashed to improve the security of at least one private key. The hierarchy key may also be associated with other financial or asset accounts, such as a bank account or a stock portfolio. This may allow the system to perform multiple transactions, actions or communications between multiple blockchains, accounts, addresses, portfolios or other private or trust asset accounts (Lam, paragraph 94), new transactions are typically broadcast to the all nodes, most new transactions with an associated transaction fee may be added to a new block generally within the time it takes for one to three blocks to be added to the blockchain with block broadcasts preferably being tolerant of dropped messages (Lam, paragraph 106). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Chan with that of Lam in order to verify and secure virtual currency transactions.


Regarding claim 9:
Chan, Ortiz, Wuehler, and Lam disclose appending, by the transaction network, the rewards partner public key to the encrypted rewards transfer message and the rewards transfer message hash the reward given to a miner which has successfully hashed a transaction block. This can be a mixture of coins and transaction fees, depending on the cryptocurrency, and whether all of the coins have already been successfully mined (Lam, paragraph 41), and further an alphanumeric string kept secret by the user, and designed to sign a digital communication (Such as a transaction) when hashed with a public key (Lam, paragraph 75). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Chan with that of Lam in order to verify and secure virtual currency transactions.

Regarding claim 10:
Chan, Ortiz, Wuehler, and Lam disclose retrieving, by the transaction network in electronic communication with the blockchain node, an encrypted rewards transfer response message and a rewards transfer response message hash from the transfer blockchain the reward given to a miner which has successfully hashed a transaction block. This can be a mixture of coins and transaction fees, depending on the cryptocurrency, and whether all of the coins have already been successfully mined (Lam, paragraph 41). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Chan with that of Lam in order to verify and secure virtual currency transactions.

Regarding claim 11:
Chan, Ortiz, Wuehler, and Lam disclose wherein the encrypted rewards transfer response message is encrypted using a rewards partner private key and a transaction network public key, and wherein the encrypted rewards transfer response message and the rewards transfer response message hash is written to the transfer blockchain by a rewards partner in response to the rewards partner retrieving the rewards transfer message hash and the encrypted rewards transfer message from the transfer blockchain the at least one rule may be adapted to trigger at least one action. The hierarchy key may authorize the trade of a virtual asset. At least one address associated with the system may be a multisig address. The system may be adapted to parse a block associated with a blockchain. When an action is performed by the system a timestamp may be associated with the action. The system may be adapted to store at least one data set associated with an action. More than two blockchains may be associated with the system (Lam, paragraph 23). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Chan with that of Lam in order to verify and secure virtual currency transactions.

Regarding claim 13: 
Chan, Ortiz, Wuehler, and Lam disclose generating, by the transaction network, a second rewards transfer response message hash based on the decrypted rewards transfer response message; and comparing, by the transaction network, the second rewards transfer response message hash to the rewards transfer response message hash another name for the input used in a virtual currency generation transaction. When a virtual currency is mined, it doesn't come from another virtual currency user, but is generated as a reward for the miner. That reward is recorded as a transaction, but instead of another user's bitcoin address, some arbitrary data is used as the input (Lam, paragraph 45), and further while the system may be adapted to validate a transaction, the output script is preferably only used to determine the output address. Generally, an output address will be stored on the block in one of two forms, either a full 65 byte public key or as a 20 byte hash of the public key. The system may then decipher the public key and store the transactions on a computer readable medium (Lam, paragraph 41). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Chan with that of Lam in order to verify and secure virtual currency transactions.


Regarding claim 16:
Claim 16 is rejected under the same reason set forth in rejection of claim 3.

Regarding claim 17:
Chan, Ortiz, Wuehler, and Lam disclose wherein the rewards partner system retrieves the rewards transfer message hash and the encrypted rewards transfer message by querying the transfer  the system may also be adapted to retrieve and store a contract associated with an asset or metadata libraries or directories for a specified blockchain and display this data to a user of the system. This may allow a transparent transaction to occur as the user of the system may be displayed the inputs and the potential outputs of a transaction prior to confirming a transaction (Lam, paragraph 181). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Chan with that of Lam in order to verify and secure virtual currency transactions.

Regarding claim 19:
Claim 19 is rejected under the same reason set forth in rejection of claim 9.

Regarding claim 20:
Claim 20 is rejected under the same reason set forth in rejection of claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556.  The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST.
Nickerson Jeffrey L can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANH H LE/Examiner, Art Unit 2432                                                                                                                                                                                                        
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432